ORDER
DAVID N. SAMSON, formerly of WEST ORANGE, who was admitted to the bar of this State in 1965, having pleaded guilty in the United States District Court for the District of New Jersey to an Information charging respondent with knowingly and corruptly *68soliciting, demanding, accepting and agreeing to accept something of value, intending to be influenced and rewarded in connection with the business transaction, and a series of transactions of the Port Authority of New York and New Jersey, in violation of Title 18 U.S.C. § 666(a)(1)(B);
And DAVID N. SAMSON having consented to his temporary suspension from the practice of law pursuant to Rule 1:20-13(b)(1);
And good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), DAVID N. SAMSON is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that DAVID N. SAMSON be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state; and it is further
ORDERED that DAVID N. SAMSON comply with Rule 1:20-20 dealing with suspended attorneys.